                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION

JAMES LEE MCCLAIN,                           )
                                             )
       Plaintiff,                            )
                                             )
VS.                                          )          No. 18-1241-JDT-cgc
                                             )
MADISON COUNTY SHERIFF’S                     )
DEPARTMENT, ET AL.,                          )
                                             )
       Defendants.                           )


       ORDER DENYING MOTION TO PROCEED IN FORMA PAUPERIS,
        DISMISSING COMPLAINT PURSUANT TO 28 U.S.C. § 1915(g),
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
          AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


       On August 26, 2019, the Court entered an order reinstating Plaintiff James Lee

McClain as a party in this matter, directing him to comply with 28 U.S.C. §§ 1915(a)-(b),

and severing Plaintiff Larry D. Horton from this case. (ECF No. 30.) McClain is now the

sole remaining Plaintiff in this matter. On September 9, 2019, McClain filed an application

to proceed in forma pauperis but again alleges that he remains unable to obtain a copy of

his prison trust account statement. (ECF No. 35.) Because McClain submitted the

affidavit, the Court will proceed and screen the complaint. Horton sues the Madison

County Sheriff’s Department and the State of Tennessee.

       Under the Prison Litigation Reform Act (PLRA), §§ 1915(a)-(b), a prisoner

bringing a civil action must pay the full civil filing fee. The PLRA merely provides the
prisoner the opportunity to make a “downpayment” of a partial filing fee and pay the

remainder in installments. See McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.

1997) (“[w]hen an inmate seeks pauper status, the only issue is whether the inmate pays

the entire fee at the initiation of the proceeding or over a period of time under an installment

plan. Prisoners are no longer entitled to a waiver of fees and costs.”), partially overruled

on other grounds by LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013).

       However, not all indigent prisoners are entitled to take advantage of the installment

payment provisions of § 1915(b). Section 1915(g) provides as follows:

               In no event shall a prisoner bring a civil action or appeal a judgment
       in a civil action or proceeding under this section if the prisoner has, on 3 or
       more prior occasions, while incarcerated or detained in any facility, brought
       an action or appeal in a court of the United States that was dismissed on the
       grounds that it is frivolous, malicious, or fails to state a claim upon which
       relief may be granted, unless the prisoner is under imminent danger of serious
       physical injury.

Thus, “[s]uch a litigant cannot use the period payment benefits of § 1915(b). Instead, he

must make full payment of the filing fee before his action may proceed.” In re Alea, 286

F.3d 378, 380 (6th Cir. 2002). The Sixth Circuit has upheld the constitutionality of this

provision. Wilson v. Yaklich, 148 F.3d 596, 602-06 (6th Cir. 1998).

       McClain has filed more than three previous civil actions in federal court that were

dismissed for failure to state a claim or as frivolous.1 Therefore, he may not file any further




       1
         See McClain v. Storey, et al., No. 5:15-cv-05113-TLB (W.D. Ark. Oct. 5, 2015)
(dismissed as frivolous); McClain v. Bennington, et al., No. 6:14-cv-01543-MO (D. Ore. Jan. 21,
2015) (dismissed for failure to state a claim); and McClain v. Storey, et al., No. 5:13-cv-05245-
TLB (W.D. Ark. Apr. 3, 2014) (dismissed as frivolous and for failure to state a claim).

                                                2
action in which he proceeds in forma pauperis unless he first demonstrates that he is under

imminent danger of serious physical injury. The assessment of whether a prisoner is in

imminent danger is made at the time of the filing of the complaint. See, e.g., Vandiver v.

Vasbinder, 416 F. App’x 560, 561-62 (6th Cir. 2011); Rittner v. Kinder, 290 F. App’x 796,

797-98 (6th Cir. 2008); Malik v. McGinnis, 293 F.3d 559, 562-63 (2d Cir. 2002); Abdul-

Akbar v. McKelvie, 239 F.3d 307, 312-16 (3d Cir. 2001) (en banc).

       In the complaint, McClain alleges that the Madison County Sheriff’s Department

and the State of Tennessee, and their “employees/representatives,” subjected him (and all

original Plaintiffs in this matter) to deplorable conditions, including mold and mildew on

the walls, floors, and ceilings within the Madison County Jail (Jail). (ECF No. 1 at

PageID 2.) McClain further alleges the cells and pods at the Jail are overpopulated, forcing

some inmates to sleep on the floor without a mattress or blanket. (Id.) He alleges there are

insufficient tables at which to sit during meals, the paint along “the feed trap” is chipped,

and that the Jail forces inmates to live in overall “animal conditions.” (Id.) McClain alleges

that the ceilings leak and have sprouted mushrooms and that the inmates are allowed

insufficient shower time. (Id.) He alleges the inmates are confined to their cells “24 hours

a day without recreation in an insect infested poorly ventilated area” and each is allowed

only eight square feet of space. (Id. at PageID 5.)

       McClain also alleges he has a history of blood clots and has an inferior vena cava

(IVC) filter inserted to prevent a blood clot from travelling to his lungs. (Id. at PageID 5.)

He alleges that when he arrived at the Jail in November 2018, he was without his

medication for three weeks, which he alleges should be “considered attempted murder.”

                                              3
(Id.) He further alleges his filter is improperly inserted and may not be able to be removed.

(Id. at PageID 6.) He describes his health as “critical and very serious.” (Id.)

       The complaint seeks to hold the Madison County Sheriff’s Department and the State

of Tennessee liable based on a “[causal] connection between the officials conduct and are

liable and or responsible for subjecting all plaintiffs and or caused us to be subjected to

cruel and unusual punishments.” (Id. at PageID 7.) The complaint in passing alleges that

the State of Tennessee “imposes a hardship on the plaintiffs limited to no access to the

courts which is adequate[,] effective and meaningful.” (Id. at PageID 8.) McClain further

alleges the State “does not comply with due process of law and or rights.” (Id.)

       None of McClain’s allegations sufficiently allege that he was in imminent danger

of serious physical injury at the time he filed his complaint. McClain asserts that he has

serious health problems but does not allege he is in danger of imminent physical harm

because of the conditions at the Jail. See Lapine v. Waino, No. 17-1636, 2018 WL

6264565, at *2 (6th Cir. Oct. 11, 2018) (affirming dismissal of prisoner’s complaint under

§ 1915(g) because prisoner “failed to tie his legal claims to his allegations of spine disease

and resulting pain”). His allegation that he was denied medication in the past is insufficient

to satisfy § 1915(g). See Percival v. Gerth, 443 F. App’x 944, 946 (6th Cir. 2011)

(“Assertions of past danger will not satisfy the ‘imminent danger’ exception.”). McClain’s

remaining allegations are stated generally, and he does not allege that any of the conditions

at the Jail put him personally in danger of real, immediate physical harm. See Rittner v.

Kinder, 290 F. App’x 796, 797 (6th Cir. 2008) (explaining that, to meet the requirement of

§ 1915(g), “the threat or prison condition ‘must be real and proximate’ and the danger of

                                              4
serious physical injury must exist at the time the complaint is filed”); Clark v. Morgan,

No. 2:15-CV-10994, 2015 WL 1541890, at *2 (E.D. Mich. Apr. 7, 2015) (citing Thompson

v. Sampson, No. 1:10-CV-231, 2010 WL 1027897, at *3 (W.D. Mich. Mar. 18, 2010))

(“Conclusory or vague allegations of some potential danger are insufficient to satisfy the

exception to the three strikes rule.”) The complaint therefore does not come within the

exception to 28 U.S.C. § 1915(g), and the Court cannot address its merits unless McClain

first tenders the civil filing fee.

       Accordingly, this action is DISMISSED without prejudice. McClain may, within

twenty-eight (28) days after the entry of judgment, re-open the case by filing a motion to

re-open accompanied by full payment of the $400 civil filing fee. The Court hereby

CERTIFIES, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate Procedure

24(a), that an appeal by McClain in this case would not be taken in good faith. Leave to

appeal in forma pauperis is DENIED.

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                          s/ James D. Todd
                                         JAMES D. TODD
                                         UNITED STATES DISTRICT JUDGE




                                            5
